                   Case 1:18-bk-11752-MT                  Doc 74 Filed 05/21/19 Entered 05/21/19 16:26:59                                     Desc
                                                           Main Document    Page 1 of 3
         Attorney or Party Name, Address, Telephone & FAX No., State Bar No.                            FOR COURT USE ONLY
         & Email Address


         Elizabeth F. Rojas
         Chapter 13 Trustee
         15260 Ventura Blvd., Suite 710                                                                         FILED & ENTERED
         Sherman Oaks, CA 91403
         Tel: (818) 933-5700                                                                                           MAY 21 2019
         Fax: (818) 933-5755
                                                                                                                 CLERK U.S. BANKRUPTCY COURT
                                                                                                                 Central District of California
                                                                                                                 BY Gonzalez DEPUTY CLERK


                                     UNITED STATES BANKRUPTCY COURT
                        CENTRAL DISTRICT OF CALIFORNIA - SAN FERNANDO VALLEY DIVISION
                                                                                    CASE NO.: 1:18-bk-11752-MT
          In re:
               Kevin Wayne Roberson                                                 CHAPTER: 13

               Zundra Roberson                                                           ORDER CONFIRMING CHAPTER 13 PLAN


                                                                                        DATE:              April 23, 2019
                                                                                        TIME:              9:30 am
                                                                                        COURTROOM:        Courtroom 302
                                                                                        ADDRESS:          21041 Burbank Blvd.
                                                                                                          Woodland Hills, CA 91367


    This order pertains to the Chapter 13 Plan (2nd Amended Plan) filed on 03/14/2019 , docket number 59.

    The Plan was served on the creditors pursuant to FRBP 3015. The Debtor* appeared and was examined at a meeting of
    creditors conducted pursuant to 11 U.S.C. § 341(a). The court, finding that the Plan with any modifications made at the
    confirmation hearing meets the requirements of 11 U.S.C. §§ 1322 and 1325, orders as follows:

    The Plan is confirmed, with the following provisions:

    I.      PLAN PAYMENTS AND LENGTH OF PLAN
            A. Debtor's Monthly Plan payments will commence on 08/12/2018 and continue on that day of the month for 60
            months. These payments shall be:
                       Payments by Debtor of $1,538.36 per months 1 through 8 .
                       Payments by Debtor of $2,900.00 per months 9 through 36 .
                       Payments by Debtor of $3,527.01 per months 37 through 60 .
                       Continuation of payment schedule attached.
             For a total plan length of 60 months totaling $178,155.12 (the plan base amount), plus tax refunds if required.




                       "Bankruptcy Code" and "11 U.S.C." refer to the United States Bankruptcy Code, Title 11 of the United States Code.
               "FRBP" refers to the Federal Rules of Bankruptcy Procedure. "LBR" and "LBRs" refer to the Local Bankruptcy Rule(S) of this court.
                                          * The term "Debtor" refers to both debtor spouses in a joint bankruptcy case.

                   This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
April 2019             [Rev. 2019-04-24 ML] - 4/29/19 - SL                Page 1 of 3         F 3015-1.03.ORDER.CNFRM.CH13.PLAN
               Case 1:18-bk-11752-MT                  Doc 74 Filed 05/21/19 Entered 05/21/19 16:26:59                                     Desc
                                                       Main Document    Page 2 of 3
         B. X      This is a Fixed Percentage Plan. Claims in Classes 1 through 4 and 7 will be paid pursuant to the Order of
                   Payments of Claims set forth below. After these payments are completed, nonpriority unsecured claims that are
                   not separately classified (Class 5) will be paid pro rata 14.00% of the total amount of these allowed claims.


         C. X      This is a Residual Plan. After payments required to be made to Claims in Classes 1 through 4 and 7, this is
                   estimated to pay 14.00% to Class 5 nonpriority unsecured creditors.

         D. Income Tax Refunds

         All Debtors will provide the chapter 13 Trustee a copy of each income tax return filed during the Plan term within 14
         days of filing the return.

               X   During the plan term, Debtor must turn over to the Chapter 13 Trustee all tax refunds in excess of $500
                   (combined federal and state) per year.

                    This is a 100% Plan. Unless the Plan is modified to a lower percentage, Debtor may retain tax refunds.
    II. ORDER OF PAYMENT OF CLAIMS

         Unless modified by Part III.E of this Order, the Chapter 13 Trustee must make payments on claims as set forth in
         Section II.A of the Plan.
    III. OTHER PROVISIONS
         A.         Lien Avoidance
                           1.   The Plan provides (in Section IV.A.) that Debtor will request the court to value property or avoid liens
                                of creditors under 11 U.S.C. § 506 by separate motion(s). This court has issued order(s) on such
                                motion(s). The affected liens are identified in Attachment A. Unless otherwise ordered by this
                                court, the effective date on which such liens will be avoided is the date of completion of all Plan
                                payments.

                           2.   The Plan utilizes Section IV.C to modify secured claims and liens without a separate motion and
                                serves as the motion to value the real or personal property and avoid liens and security interests of
                                creditors. See Attachment B for valuation and avoidance of liens under 11 U.S.C. § 506.

                           3.   The plan utilizes Section IV.C to avoid judicial liens or nonpossessory, nonpurchase-money security
                                interests of creditors on real or personal property under 11 U.S.C. § 522(f).
                                           See Attachment C for avoidance of real property judicial liens.

                                           See Attachment D for avoidance of judicial liens and nonpossessory, nonpurchase-money
                                           security interests of creditors on personal property.

         B.         Surrender of Collateral and Automatic Stay Termination.

              The following collateral is surrendered to secured creditors and the automatic stay provisions of 11 U.S.C. § 362(a)
              are terminated as to the collateral only, and the co-debtor stay under 11 U.S.C. §1301 is terminated in all respects,
              upon entry of this order.
                                         COLLATERAL                                                      SECURED CREDITOR
              a.
              b.
              c.




               This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
April 2019         [Rev. 2019-04-24 ML] - 4/29/19 - SL                Page 2 of 3         F 3015-1.03.ORDER.CNFRM.CH13.PLAN
              Case 1:18-bk-11752-MT                      Doc 74 Filed 05/21/19 Entered 05/21/19 16:26:59                                  Desc
                                                          Main Document    Page 3 of 3
         C. Attorney's Fees

              1.       X       Attorney for debtor is employed under the Rights and Responsibility Agreement (RARA) and is
                               awarded Base Fees of $2,000.00 . Having received $2,000.00 , Attorney for Debtor is entitled to a
                               payment of $0.00 from the bankruptcy estate on account of such Base Fees.
              2.               Attorney for Debtor is employed on an hourly fee contract. All fee awards shall be by separate order.


         D.    The Chapter 13 Trustee is authorized to make payment to creditors holding allowed secured claims based on the
               Plan. However, the amounts listed on a proof of claim for an allowed secured claim control over any contrary
               amounts listed in the Plan as to the current installment payment and arrearages unless otherwise ordered by the
               court. Also, any determination in the Plan or by separate motion made under FRBP 3012 about the amount of a
               secured claim is binding on the creditor holding the claim, even if the holder files a contrary proof of claim,
               regardless of whether an objection to claim has been filed. If relief from the automatic stay is ordered as to a
               secured creditor on certain collateral, then all payments under the Plan to the secured creditor as to that collateral
               will cease.

         E.        X       The following modifications to the Plan have been agreed to by the Chapter 13 Trustee, and/or a creditor if
                           applicable, and Debtor, or have been ordered by the court.

               In the event of any differences between the terms of the plan and this order, the terms of this order shall control.
               Paragraph 1 and 3 of this order are modified to clarify that there is no minimum percentage to be paid to unsecured
               creditors; rather those creditors will be paid pro-rata after all secured and priority claims have been fully paid,
               pursuant to the base plan provisions of paragraph 3.

               No lien avoidance through plan.



         F. Revesting Property

         Property of the bankruptcy estate will not revest in Debtor until such time as a discharge is granted or the case is
         dismissed or closed without discharge. Revesting will be subject to all liens and encumbrances in existence when the
         case was filed, except those liens avoided by court order or extinguished by operation of law. In the event the case is
         converted to a case under Chapter 7, 11, or 12 of the Bankruptcy Code, the property of the estate will vest in
         accordance with applicable law. After confirmation of this Plan, the Chapter 13 Trustee will have no further authority or
         fiduciary duty regarding use, sale, or refinance of property of the estate except to respond to any motion for proposed
         use, sale, or refinance as required by the LBRs. Before any discharge or dismissal, Debtor must seek approval of the
         court to purchase, sell, or refinance real property.

         G. Debtor must not incur debt greater than $1,000 without prior court approval unless the debt is incurred in the
         ordinary course of business pursuant to 11 U.S.C. § 1304(b).

                                                                                ###




                           Date: May 21, 2019




               This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
April 2019             [Rev. 2019-04-24 ML] - 4/29/19 - SL            Page 3 of 3         F 3015-1.03.ORDER.CNFRM.CH13.PLAN
